Appeal from a judgment, Supreme Court, New York County (Stanley Sklar, J.), rendered January 10, 1986, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree and sentencing him, as a predicate violent felon, to concurrent terms of from ZVi to 7 years’ imprisonment and one year, respectively, which was held in abeyance and remanded for a Mapp hearing upon remittitur (73 NY2d 666 frevg 137 AD2d 1]), is unanimously dismissed on the ground that defendant has absconded and is thus unable to obey the mandate of the court. (See, People v Hutchings, 40 NY2d 836; People v White, 49 AD2d 719; People v Ramos, 133 AD2d 589.)
Concur—Murphy, P. J., Ross, Carro, Kassal and Ellerin, JJ.